Citation Nr: 1635526	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include substance abuse.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from August 1966 to June 1970. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from an August 2011 rating action by the Regional Office (RO) in Milwaukee, Wisconsin, which denied a claim for service connection for PTSD.

The Veteran appealed, and in January 2016, the RO granted service connection for PTSD, and continued the issue on appeal, as characterized on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In May 2014, the Veteran was afforded a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is of record.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, other than PTSD, due to his service, or that was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not incurred in, or as a result of, service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Sup. 2015); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.310 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an acquired psychiatric disorder, other than PTSD, due to his service.  

In January 2011, the Veteran filed an informal claim for service connection for PTSD.  In February 2011, he filed a formal claim for service connection for PTSD.  In August 2011, the RO denied the claim.  

The Veteran appealed, and in January 2016, the RO granted service connection for PTSD.  

The RO has continued the issue on appeal, as characterized on the cover page of this decision.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388-91, prohibits, effective for claims filed after October 31, 1990, [as in this case] payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d). 

With respect to tobacco-related disabilities, for claims filed after June 9, 1998 (as here), Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a) (West 2014 & Supp. 2015).

To the extent that the issue on appeal has been characterized to include service connection for alcohol and/or drug abuse, the above-referenced legislation expressly prohibits the grant of direct service connection for alcohol or drug abuse based on claims filed on or after October 31, 1990.  

As the Veteran filed his claim in 2011, service connection on a direct basis must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. at 429 (1991).  To the extent that the Veteran is shown to have tobacco abuse, service connection for nicotine dependence is prohibited as a matter of law.  38 U.S.C.A. § 1103; Sabonis.

The United States Court of Appeals for the Federal Circuit  (Court) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Court indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Court further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.   Here, service connection is in effect for disabilities that include PTSD. 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093 - 45,094 (Aug. 4, 2014).  In this case, the new provision is not for application, as the claim was adjudicated by the RO in April 2011.

The Veteran's service treatment records show that in April 1969, he complained of depression.  It was noted that he had a history of disciplinary infractions of improper handling of a military vehicle, and being AWOL (absent without leave).  He furnished no reasons for counseling.  He said that he was discontent with military life.  He had a civil conviction while in Germany for which he spent nine months in confinement.  He had tried marijuana in the past.  He indicated that he did not drink.  His behavior pattern appeared normal and that he performs his duties satisfactorily.  It was recommended that he be allowed to perform in any responsible duty or assignment, and that the case be closed.  The Veteran's separation examination report, dated in June 1970, shows that his psychiatric condition was clinically evaluated as normal.  

As for the post-service medical evidence, it includes VA progress notes, which show that between 2011 and 2014, the Veteran was noted to report that his alcohol intake was variously reported as "rare/occasional," that it consisted of three to four drinks two to three times per week, or two to four drinks per month, and that he had "a toke" every two to three days for 40 years.  There are multiple notations of tobacco abuse.  

Reports from the Vet Center, dated between 2011 and 2014, show treatment for PTSD.  

A VA PTSD examination report, dated in May 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report shows the following: the Veteran reported that he first sought VA care in 2010 "for primarily medical issues," specifically, hyperlipidemia and high blood pressure, "but not psychiatric issues." He reported that he completed an alcohol screening "which was positive," and a depression screening which was contradictorily noted to be "also negative."  He reported serving in Germany for two years, being charged with assault of a German citizen, and spending eight months in a German jail.  He returned to the United States following release from jail, and spoke to a doctor about his emotional concerns, and the doctor recommended that he volunteer for Vietnam.  He was in Vietnam from July 1969 to July 1970, where he served with a construction unit.  Upon his return from Vietnam in June 1970, he had some bad dreams, anxiety, and apprehension about social situations, as well as ongoing drug and alcohol use.  He did not seek psychiatric treatment.  Following some travelling and hitchhiking, he worked in construction for about 15 years, followed by work in building maintenance and another business.  He denied a history of psychiatric hospitalizations or psychiatric medications.  He had started counseling several months before, at the Vet Center.  He had a long history of drug and alcohol use starting in the 1970s.  He stopped using a lot of drugs in the 1990s, although he continued to smoke marijuana.  He currently used marijuana and alcohol, primarily beer.  He was arrested in 1970 for possession of marijuana, and in 1975 for public intoxication.  The examiner stated that the Veteran did not meet the criteria for PTSD.  The examiner further stated that he would meet the diagnostic criteria for cannabis dependence, and that this disorder is not caused by or a result of incidents occurring during his military service.  In addition, the Veteran would meet the diagnostic criteria for alcohol abuse, which was not caused by or a result of incidents occurring during service.  The examiner concluded that neither the cannabis dependence nor alcohol abuse is connected in any way to any issues associated with service-connected disability.  The Axis I diagnoses were cannabis dependence, and alcohol abuse "long term."

A VA PTSD disability benefits questionnaire (DBQ), dated in December 2015, shows that the examiner, Dr. K, noted that the Veteran reported smoking cannabis two to three times per week, and drinking three to five beers a week.  He denied other drug use.  The diagnosis was PTSD.  

In an addendum, dated in December 2015, Dr. K stated that the Veteran's claims file had been reviewed.  Dr. K noted that at his examination, the Veteran had denied that his pattern of drug and alcohol use was problematic and functionally impairing.  Dr. K concluded that the Veteran's pattern of substance abuse does not meet the criteria for alcohol use disorder, or cannabis use disorder, and that an Axis I diagnosis for these conditions was not warranted.  Furthermore, Dr. K stated that the Veteran's pattern of alcohol and cannabis use is neither clinically significant nor functionally impairing or disabling.  

With regard to the notations of alcohol and drug use under DSM-IV in the May 2011 VA PTSD examination report, Dr. K concluded that the Veteran's diagnosis for substance abuse at that time is less likely than not related to PTSD, given that the amount of substance abuse in 2011 was not specified, and was not functionally impairing at that time, and as the May 2011 examiner determined that there was no connection between substance abuse and the Veteran's PTSD.  Any further opinion would require resort to speculation.  

The Board finds that the claim must be denied.  The Veteran is not shown to have received any relevant treatment during service other than treatment for complaints of depression in April 1969, with no diagnosis, and no subsequent treatment during his remaining period of service, a period of over a year.  His separation examination report, shows that his psychiatric condition was clinically evaluated as normal.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  

Furthermore, an acquired psychiatric disorder, other than PTSD, is not currently shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran was afforded Axis I diagnoses of cannabis dependence, and alcohol abuse, by a VA examiner in May 2011.  However, in December 2015, another VA examiner determined that the Veteran's pattern of substance abuse does not meet the criteria for alcohol use disorder, or cannabis use disorder, noting that the amount of substance abuse in 2011 was not specified, that it was not functionally impairing at that time.  The examiner further concluded that Axis I diagnoses for these conditions was not currently warranted.  This opinion is considered highly probative, as it is the most recent opinion of record, and the examiner summarized the Veteran's relevant medical history, and as the opinion is accompanied by a sufficient explanation and findings.   See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has an acquired psychiatric disorder, other than PTSD, due to his service, or due to a service-connected disability, and that the claim must be denied.  Gilpin; McClain.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran is claiming service connection for an acquired psychiatric disorder, other than PTSD, and this is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that an acquired psychiatric disorder, other than PTSD, is related to the Veteran's service, or a service-connected disability.  The Veteran's service treatment reports and post-service medical records have been discussed.  An opinion has been obtained that weighs against the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service, or a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

To the extent that the claim includes a claim for substance abuse and/or alcoholism, or nicotine dependence, on a direct basis, notice of the Veterans Claims Assistance Act of 2000 (VCAA), is not required regarding these issues because they involve claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  There is no legal basis to grant this aspect of the claim on a direct basis, and the U. S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

To the extent that the claim includes a claim for an acquired psychiatric disorder, other than PTSD, to include substance abuse, on a secondary basis, Allen, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  

In this regard, in a memorandum, dated in July 2011, the RO determined that treatment records from the Hines VA Medical Center (VAMC), dated between January 1983 and December 1984, were not available, and that additional attempts to obtain them would be futile.  

Nevertheless, records from the Hines VAMC, dated in 1984, were subsequently obtained.  In addition, in March 2015, the medical department at Fort Leonard Wood reported that they did not have any records for the Veteran.  

In August 2015, the Iowa City VAMC reported that they did not have any records for the Veteran for the period from January 1976 to December 1978.  The Veteran has been afforded an examination, he has been determined to not have an acquired psychiatric disorder (other than PTSD), to include substance abuse or alcohol abuse.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, to include substance abuse, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


